Case 2:20-cv-00983-SJF-AYS Document 1 Filed 02/24/20 Page 1 of 6 PageID #: 1




BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, New York 11530
Tel: (516) 203-7600
Fax: (516) 706-5055
Email: ConsumerRights@BarshaySanders.com
Attorneys for Plaintiff
Our File No.: 118838

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK



Richard Sasto,
                                                               Docket No:
                                         Plaintiff,
                                                               COMPLAINT
                             vs.
                                                               JURY TRIAL DEMANDED
Collection Bureau of the Hudson Valley, Inc.,

                                         Defendant.


       Richard Sasto (hereinafter referred to as “Plaintiff”), by and through the undersigned
counsel, complains, states and alleges against Collection Bureau of the Hudson Valley, Inc.
(hereinafter referred to as “Defendant”), as follows:


                                        INTRODUCTION
       1.        This action seeks to recover for violations of the Fair Debt Collection Practices
Act, 15 U.S.C. § 1692 et seq. (the “FDCPA”).


                                   JURISDICTION AND VENUE
       2.        This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331
and 15 U.S.C. § 1692k(d).
       3.        Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the
events or omissions giving rise to the claim occurred in this Judicial District.




                                                  1
Case 2:20-cv-00983-SJF-AYS Document 1 Filed 02/24/20 Page 2 of 6 PageID #: 2




          4.    At all relevant times, Defendant conducted business within the State of New
York.


                                             PARTIES
          5.    Plaintiff Richard Sasto is an individual who is a citizen of the State of New York
residing in Suffolk County, New York.
          6.    Plaintiff is a natural person allegedly obligated to pay a debt.
          7.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
          8.    On information and belief, Defendant Collection Bureau of the Hudson Valley,
Inc., is a New York Corporation with a principal place of business in Orange County, New York.
          9.    Defendant regularly collects or attempts to collect debts asserted to be owed to
others.
          10.   Defendant is regularly engaged, for profit, in the collection of debts allegedly
owed by consumers.
          11.   The principal purpose of Defendant’s business is the collection of such debts.
          12.   Defendant uses the mails in its debt collection business.
          13.   Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).


                         ALLEGATIONS SPECIFIC TO PLAINTIFF
          14.   Defendant alleges Plaintiff owes a debt (“the alleged Debt”).
          15.   The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of
a transaction in which the money, property, insurance, or services which are the subject of the
transaction are primarily for personal, family, or household purposes.
          16.   The alleged Debt does not arise from any business enterprise of Plaintiff.
          17.   The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
          18.   At an exact time known only to Defendant, the alleged Debt was assigned or
otherwise transferred to Defendant for collection.
          19.   At the time the alleged Debt was assigned or otherwise transferred to Defendant
for collection, the alleged Debt was in default.




                                                   2
Case 2:20-cv-00983-SJF-AYS Document 1 Filed 02/24/20 Page 3 of 6 PageID #: 3




          20.   In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by letter
(“the Letter”) dated December 19, 2019. (A true and accurate copy is annexed hereto as
“Exhibit 1.”)
          21.   The Letter conveyed information regarding the alleged Debt.
          22.   The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
          23.   The Letter was the initial written communication Plaintiff received from
Defendant concerning the alleged Debt.
          24.   The Letter was received and read by Plaintiff.
          25.   The Letter states Plaintiff owes Optimum $252.71.
          26.   Plaintiff did not owe Optimum the amount stated.
          27.   Plaintiff owed Optimum less than the amount stated, although the exact amount is
unknown to Plaintiff.
          28.   Plaintiff disputed the alleged Debt directly with Optimum.
          29.   Despite Plaintiff’s dispute, Optimum assigned the alleged Debt to Defendant.
          30.   15 U.S.C. § 1692g protects Plaintiff’s concrete interests. Plaintiff has the interest
and right to receive a clear, accurate and unambiguous validation notice, which allows a
consumer to confirm that he or she owes the debt sought to be collected by the debt collector. As
set forth herein, Defendant deprived Plaintiff of this right.
          31.   15 U.S.C. § 1692e protects Plaintiff’s concrete interests. Plaintiff has the interest
and right to be free from deceptive and/or misleading communications from Defendant. As set
forth herein, Defendant deprived Plaintiff of this right.
          32.   The deprivation of Plaintiff’s rights will be redressed by a favorable decision
herein.

                                         FIRST COUNT
                               Violation of 15 U.S.C. § 1692g(a)(1)
          33.   Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
          34.   15 U.S.C. § 1692g provides that within five days after the initial communication
with a consumer in connection with the collection of any debt, a debt collector shall, unless the
information is contained in the initial communication or the consumer has paid the debt, send the
consumer a written notice containing certain enumerated information.
          35.   As relevant here, 15 U.S.C. § 1692g(a)(1) requires the written notice provide “the


                                                  3
Case 2:20-cv-00983-SJF-AYS Document 1 Filed 02/24/20 Page 4 of 6 PageID #: 4




amount of the debt.”
        36.     To comply with 15 U.S.C. § 1692g(a)(1), a statement of “the amount of the debt”
must accurately state the amount of the debt.
        37.     An overstatement of the amount of a debt violates 15 U.S.C. § 1692g(a)(1).
        38.     The Letter claims that Plaintiff owed $252.71.
        39.     Plaintiff did not owe $252.71.
        40.     Plaintiff owed an amount less than $252.71.
        41.     Defendant overstated the amount owed by Plaintiff.
        42.     Defendant’s overstatement of the amount owed by Plaintiff violates 15 U.S.C. §
1692g(a)(1).
        43.     For the foregoing reasons, Defendant violated 15 U.S.C. § 1692g(a)(1) and is
liable to Plaintiff therefor.

                                       SECOND COUNT
                  Violations of 15 U.S.C. §§ 1692e, 1692e(2)(A) and 1692e(10)
        44.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
        45.     15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,
deceptive, or misleading representation or means in connection with the collection of any debt.
        46.     An overstatement of the amount of a debt is a false representation made in
connection with the collection of any debt, in violation of 15 U.S.C. § 1692e.
        47.     An overstatement of the amount of a debt is a deceptive representation made in
connection with the collection of any debt, in violation of 15 U.S.C. § 1692e.
        48.     An overstatement of the amount of a debt is a misleading representation made in
connection with the collection of any debt, in violation of 15 U.S.C. § 1692e.
        49.     15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character,
amount, or legal status of any debt.
        50.     An overstatement of the amount of a debt is a false representation of the character
of the debt, in violation of 15 U.S.C. § 1692e(2)(A).
        51.     An overstatement of the amount of a debt is a false representation of the amount
of the debt, in violation of 15 U.S.C. § 1692e(2)(A).
        52.     An overstatement of the amount of a debt is a false representation of the legal
status of the debt, in violation of 15 U.S.C. § 1692e(2)(A).


                                                  4
Case 2:20-cv-00983-SJF-AYS Document 1 Filed 02/24/20 Page 5 of 6 PageID #: 5




       53.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
       54.     An overstatement of the amount of a debt is a false representation made in an
attempt to collect the debt in violation of 15 U.S.C. § 1692e(10).
       55.     An overstatement of the amount of a debt is a deceptive means used in an attempt
to collect the debt in violation of 15 U.S.C. § 1692e(10).
       56.     The Letter claims that Plaintiff owed $252.71.
       57.     However, Plaintiff did not owe $252.71.
       58.     Plaintiff owed an amount less than $252.71.
       59.     Defendant overstated the amount owed by Plaintiff.
       60.     Defendant’s overstatement of the amount owed by Plaintiff – specifically, that
Plaintiff owed $252.71 when Plaintiff owed an amount less than $252.71 – is a false
representation made by Defendant in connection with Defendant’s collection of the alleged Debt,
in violation of 15 U.S.C. § 1692e.
       61.     Defendant’s overstatement of the amount owed by Plaintiff – specifically, that
Plaintiff owed $252.71 when Plaintiff owed an amount less than $252.71 – is a deceptive
representation made by Defendant in connection with Defendant’s collection of the alleged Debt,
in violation of 15 U.S.C. § 1692e.
       62.     Defendant’s overstatement of the amount owed by Plaintiff – specifically, that
Plaintiff owed $252.71 when Plaintiff owed an amount less than $252.71 – is a misleading
representation made by Defendant in connection with Defendant’s collection of the alleged Debt,
in violation of 15 U.S.C. § 1692e.
       63.     Defendant’s overstatement of the amount owed by Plaintiff – specifically, that
Plaintiff owed $252.71 when Plaintiff owed an amount less than $252.71 – is a false
representation of the character of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
       64.     Defendant’s overstatement of the amount owed by Plaintiff – specifically, that
Plaintiff owed $252.71 when Plaintiff owed an amount less than $252.71 – is a false
representation of the amount of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
       65.     Defendant’s overstatement of the amount owed by Plaintiff – specifically, that
Plaintiff owed $252.71 when Plaintiff owed an amount less than $252.71 – is a false
representation of the legal status of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).



                                                   5
Case 2:20-cv-00983-SJF-AYS Document 1 Filed 02/24/20 Page 6 of 6 PageID #: 6




       66.     Defendant’s overstatement of the amount owed by Plaintiff – specifically, that
Plaintiff owed $252.71 when Plaintiff owed an amount less than $252.71 – is a false
representation made in an attempt to collect the alleged Debt in violation of 15 U.S.C. §
1692e(10).
       67.     Defendant’s overstatement of the amount owed by Plaintiff – specifically, that
Plaintiff owed $252.71 when Plaintiff owed an amount less than $252.71 – is a deceptive means
used in an attempt to collect the alleged Debt in violation of 15 U.S.C. § 1692e(10).
       68.     For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(A)
and 1692e(10) and is liable to Plaintiff therefor.
                                         JURY DEMAND
       69.     Plaintiff hereby demands a trial of this action by jury.


                                     PRAYER FOR RELIEF
       WHEREFORE Plaintiff respectfully requests judgment be entered:
                   a. Finding Defendant’s actions violate the FDCPA; and

                   b. Granting damages against Defendant pursuant to 15 U.S.C. § 1692k; and

                   c. Granting Plaintiff’s attorneys’ fees pursuant to 15 U.S.C. § 1692k; and

                   d. Granting Plaintiff’s costs; all together with

                   e. Such other relief that the Court determines is just and proper.

DATED: February 23, 2020
                                               BARSHAY SANDERS, PLLC

                                               By: _/s/ Craig B. Sanders
                                               Craig B. Sanders, Esquire
                                               100 Garden City Plaza, Suite 500
                                               Garden City, New York 11530
                                               Tel: (516) 203-7600
                                               Fax: (516) 706-5055
                                               csanders@barshaysanders.com
                                               Attorneys for Plaintiff
                                               Our File No.: 118838




                                                     6
